Citation Nr: 0717623	
Decision Date: 06/13/07    Archive Date: 06/26/07

DOCKET NO.  02-12 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a migraine headache 
disorder.

2.  Entitlement to service connection for a major depressive 
disorder, manifested by fatigue, weakness, and insomnia.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1957 to August 
1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2001 RO decision, which denied 
service connection for migraine headaches, and depression 
manifested by fatigue, weakness and insomnia.  

FINDINGS OF FACT

1. The veteran's currently diagnosed migraine headache 
disorder is not the result of a disease or injury in service.

2.  The veteran's claimed major depressive disorder, 
manifested by fatigue, weakness, and insomnia is not the 
result of a disease or injury in service.


CONCLUSIONS OF LAW

1.  The veteran's currently diagnosed migraine headache 
disorder was not incurred in or aggravated by the veteran's 
active duty military service.  See 38 U.S.C.A. § 1131 (West 
2002 & West. Supp. 2006); 38 C.F.R. § 3.303 (2006).

2.  The veteran's claimed major depressive disorder, 
manifested by fatigue, weakness, and insomnia was not 
incurred in or aggravated by the veteran's active duty 
military service.  See 38 U.S.C.A. § 1131 (West 2002 & West. 
Supp. 2006); 38 C.F.R. § 3.303 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & West Supp. 2006); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2006).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claims.  See 38 U.S.C.A. § 5103(a) (West 
2002 & West Supp. 2006); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  

Letters dated in December 2003 and December 2006 fully 
satisfied the duty to notify provisions.  See 38 U.S.C.A. § 
5103(a) (West 2002 & West Supp. 2006); 38 C.F.R. § 
3.159(b)(1) (2006); Quartuccio, at 187.  The veteran was 
aware that it was ultimately his responsibility to give VA 
any evidence pertaining to the claims.  The December 2003 and 
December 2006 letters informed him that additional 
information or evidence was needed to support his claims, and 
asked him to send the information or evidence to VA.  See 
Pelegrini II, at 120-121.  

Since the Board has concluded that the preponderance of the 
evidence is against the claims for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  In any event, it is noted that the veteran 
was provided proper notice in a March 2006 letter. 

In regards to the duty to assist, as mentioned above, the 
result of the RO's development indicates that the veteran's 
service medical records were likely lost in a 1973 fire at 
the National Personnel Records Center (NPRC) facility located 
in St. Louis, Missouri.  VA has a heightened duty to assist 
in these cases.  See O'Hare v. Derwinski, 1 Vet. App. 365 
(1991).  The Board concludes, however, that the heightened 
duty to assist has been met.  Exhaustive attempts were made 
to obtain the veteran's service medical records.  The RO made 
a formal finding, in April 2006, that the service medical 
records could not be obtained.  The veteran was duly informed 
of the RO's determination in a May 2006 letter wherein the 
efforts in obtaining the records were outlined to him.  The 
claims file contains all available evidence pertinent to the 
claims, including certain personnel records, private medical 
records, and VA medical records.  VA has requested records 
identified throughout the claims process, and the claims file 
includes the negative replies from facilities that indicated 
they did not have the veteran's records.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to decide the claim.  See 38 C.F.R. § 
3.159(c)(4)(i) (2006).  In this case, the veteran was 
scheduled for two VA examinations in January 2004 and June 
2005, in order to determine whether any current migraine 
headache disorder or fatigue, manifested by weakness, 
insomnia, and depression is related to his active service 
duty.  However, documentation contained in the claims file 
reflects that the veteran cancelled such examinations.  Prior 
to the scheduled January 2004 examination, the veteran 
submitted a statement saying that he felt the medical 
evidence in his file was sufficient, that traveling to the 
nearest VA Medical Center (VAMC) was burdensome, and that he 
would like his claims to be adjudicated with the evidence 
currently on record.  In May 2005, the veteran's 
representative submitted a statement on behalf of the veteran 
indicating that the veteran felt his record was complete but 
would submit to a VA examination if required.  Thereafter, 
his second VA examination was scheduled and, subsequently, 
canceled.  As VA has scheduled the veteran for two 
examinations, the Board finds that VA has complied with the 
duty to assist in this regard.  The law provides that while 
VA is obligated to assist a claimant in the development of a 
claim, there is no duty on VA to prove the claim.  If a 
claimant wishes assistance, he cannot passively wait for it 
in circumstances where he should have information that is 
essential in obtaining the putative evidence.  See Wamhoff v. 
Brown, 8 Vet. App. 517 (1996); Wood v. Derwinski, 1 Vet. App. 
190, reconsidered, 1 Vet. App. 406 (1991).  The Board 
concludes that the evidence of record is sufficient for 
determining whether the veteran incurred a migraine headache 
condition or a major depressive disorder, manifested by 
fatigue, weakness, and insomnia in service.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006). 

II.  Analysis

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claims or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claims, in which case, the claims are 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Generally, service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  See 38 U.S.C.A. § 1110 (West 2002 & 
West Supp. 2006); 38 C.F.R. § 3.303(a) (2006).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d) (2006).  In addition, 
service connection may be granted for a chronic disease, if 
manifested to a compensable degree within one year following 
service. This presumption is rebuttable by affirmative 
evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 2002 & West Supp. 2006); 38 C.F.R. §§ 3.307, 
3.309 (2006).
 
In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

The veteran has a history of migraine headaches and has been 
treated for depression for several years.  The veteran 
contends that he was under severe emotional and physical 
stress while serving on active duty at Fort Knox, Kentucky.  
He claims to have begun experiencing physical weakness, 
fatigue, migraine headaches, insomnia, and depression at this 
time as a result of his service.

The Board acknowledges that the veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to discuss an in-service injury.  See, e.g., Layno 
v. Brown, 6 Vet. App. 465 (1994).  He is not, however, 
competent to diagnose any medical disorder or render an 
opinion as to the cause or etiology of any current disorder 
because he does not have the requisite medical knowledge or 
training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) 
(stating that competency ust be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence). 

As mentioned above, the veteran's service medical records 
were destroyed in a 1973 fire at the National Personnel 
Records Center (NPRC) facility located in St. Louis, 
Missouri.  A copy of the veteran's DD-214 form has been 
associated with the veteran's file.  On this form, the reason 
given for discharge is listed as follows: "Par 33 AR 635-40A 
SPN Physical Disability."  The veteran contends that the 
"physical disability" referred to on this form reflects the 
disabilities for which he is now claiming service connection.  
There is no corroborative evidence to support the veteran's 
contention.  The fact that this form references a physical 
disability cannot alone support the veteran's contentions 
that he was injured or incurred a disease in service.  

Following service separation, there is no medical evidence on 
file relating to the disabilities at issue from August 1957 
to 1968 - a period of over 10 years. 

Medical treatment records dated in January 1968 note the 
veteran as having a depressive reaction and lack of energy.  
His symptomatology was described as mild.  At this time, he 
also complained that he had recently experienced occasional 
headaches.  The veteran's claims folder shows that the 
veteran continued to receive private medical treatment, as 
well as VA treatment, for his headaches and for depression 
from this point on.    

While the medical evidence of record establishes that the 
veteran has received continuous and fairly current treatment 
for these disorders, none of the medical evidence submitted 
contains an opinion as to the etiology of these conditions.  
Due to the fact that the veteran refused two scheduled VA 
examinations, no medical nexus opinion could be rendered by 
an examining VA physician.  In addition, there appears to be 
some discrepancy as to the onset date of these disabilities.  
As mentioned above, the January 1968 Nashville VAMC records 
indicated that the veteran's headaches were recent and 
occasional at that time.  In 1979, the veteran visited a 
private physician and related that his headaches first 
started in 1961.  See Welborn Medicenter treatment records, 
August 1979.  In 1989, the veteran stated that his headaches 
started 32 years prior, in 1957.  See Diamond Clinic 
treatment records, June 1989.  In 1999, the veteran stated 
these headaches began approximately thirty years prior, in 
1969.  See Evansville VAMC treatment records, February 1999.  
The veteran has also made allegations that these headaches 
started when he was a teenager.  See Pain Management Center 
of Paducah treatment records, August 1993.  

In regard to the veteran's claim for service connection for a 
major depressive disorder, the veteran has also submitted 
medical evidence showing consistent treatment for depression.  
However, as with the claim for a migraine headache disorder, 
there is no evidence of record that shows the onset of these 
symptoms as beginning during his time in service.  As 
previously noted, the first notation of his depressive 
reaction came over 10 years after service.  See Nashville 
VAMC treatment records, January 1968.  At one point in the 
examination, the veteran stated he felt chronic fatigue for 
at least two years prior to this visit.  Even assuming this 
is true, this would still date the onset of depression to 
over 8 years after service.  It is also notable that, the 
veteran later mentioned that he had suffered from easy 
fatigability most of his life.  Id.  In sum, regardless of 
which version of the veteran's history that is considered, 
there is still no corroborative evidence of record to show 
that he experienced these symptoms in service or even within 
several years after service.        

Therefore, the only remaining evidence of record that 
purports to relate the veteran's current disabilities to 
service is the veteran's current lay testimony.  As noted 
above, the veteran is not a medical professional who may 
determine the nature and etiology of his disabilities.  See 
Rucker, supra.  Though the Board empathizes with the veteran, 
and does not doubt the veteran's firm belief that his current 
disabilities are related to service, the evidence of record 
simply does not support this contention.  The veteran was 
scheduled for two VA examinations to determine a possible 
connection between his active duty service and his current 
disabilities, and he canceled both examinations.  Given that 
the veteran refused these opportunities to establish a 
medical nexus and no medical nexus opinion currently exists 
on record, the veteran's claims must fail.  See 38 C.F.R. § 
3.303(d) (2006); see also, Hickson, supra.

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claims for service connection, 
and the benefit of the doubt rule enunciated in 38 U.S.C.A. § 
5107(b) is not for application.  In this case, for the 
reasons and bases discussed above, a reasonable doubt does 
not exist regarding the veteran's claims that he suffers a 
migraine headache disorder and a major depressive disorder, 
manifested by fatigue, weakness, and insomnia as a result of 
his active duty service.  There is not an approximate balance 
of evidence.


ORDER

Entitlement to service connection for a migraine headache 
disorder is denied.

Entitlement to service connection for a major depressive 
disorder, manifested as fatigue, weakness, and insomnia is 
denied.  




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


